        Case 5:19-cv-01180-LCB Document 19 Filed 09/24/19 Page 1 of 17                      FILED
                                                                                   2019 Sep-24 PM 04:17
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

 TIFFANY ASHLEY; CHARLES      )
 RICHARD CORRY; and           )
 BULLHEADED, LLC D/B/A THE    )
 BULL PEN STEAKHOUSE;         )
 individually and on behalf of all
                              )
 others similarly situated,   )
                                                   CIVIL ACTION NUMBER:
                              )
                                                      5:19-CV-01180-LCB
          Plaintiffs,         )
                              )
                                                            OPPOSED
 v.                           )
                              )
 TYSON FARMS INC. d/b/a RIVER )
 VALLEY INGREDIENTS; JASON )
 SPANN; HYDRA SERVICE, INC.; )
 and JASPER WATER WORKS       )
 AND SEWER BOARD, INC.,       )
                              )
          Defendants.         )

                 DEFENDANT TYSON FARMS, INC.’S
             MOTION TO STRIKE THE CLASS ALLEGATIONS

      Pursuant to Federal Rules of Civil Procedure 12(f), 23(c)(1)(A), and

23(d)(1)(D), Defendant Tyson Farms, Inc. moves to strike the Complaint’s (doc. 1)

class action-related allegations. Counsel for Tyson Farms conferred with counsel for

Plaintiffs concerning the relief requested in this motion, who indicated that Plaintiffs

intend to oppose this motion.

                                 INTRODUCTION

      It is apparent on the face of the Complaint that Plaintiffs’ proposed class
        Case 5:19-cv-01180-LCB Document 19 Filed 09/24/19 Page 2 of 17



definition is legally improper. Plaintiffs define their putative class as “Alabama

residents” who “own or lease residential or commercial property and/or personal

property that has been or will in the future be damaged as a result of” the June 6,

2019 accidental release1 of partially treated wastewater from Tyson Farms’ River

Valley Ingredients poultry rendering facility into the Mulberry Fork. Doc. 1 at 12. 2

In other words, membership in the putative class is restricted to Alabama residents

who have in fact suffered actual damages caused by the wastewater release.

       Classes, like this one, in which membership is contingent upon proving an

essential element of each member’s individual claim—here, proximate causation

and resulting damages—have been appropriately named “fail-safe” classes. “Either

the class members win or, by virtue of losing, they are not in the class, and therefore

not bound by the judgment.” Randleman v. Fid. Nat’l Title Ins. Co., 646 F.3d 347,

352 (6th Cir. 2011). Such fail-safe classes are facially improper under Federal Rule

of Civil Procedure 23, precisely because they allow absent class members to

circumvent res judicata, benefiting from a favorable judgment without being bound

by an unfavorable one.            Plus, fail-safe classes also violate Rule 23’s

“ascertainability” requirement, whereby a putative class must be “adequately



1
 Tyson Farms preserves all of its defenses and does not intend the terminology used herein to
constitute a waiver of such defenses.
2
  Because the Complaint repeats paragraph numbers, citations are to the corresponding page
number rather than the corresponding paragraph.
                                             2
        Case 5:19-cv-01180-LCB Document 19 Filed 09/24/19 Page 3 of 17



defined” according to “objective criteria” that allow class members to be defined in

an “administratively feasible way.” See Karhu v. Vital Pharm., Inc., 621 F. App’x

945, 947 (11th Cir. 2015).

      The putative class here is a textbook example of a fail-safe class. A person’s

membership in the putative class is conditioned upon proof that the person in fact

suffered an injury to his or her property or business as a result of the wastewater

release. So, that means that if Plaintiffs are unsuccessful in proving at trial that a

given person suffered an injury to his or her property or business as a result of the

wastewater release, then that person would, by definition, not be in the class. And

if that person is not in the class, then that person would not be bound by the adverse

judgment and would be free to file a separate action asserting his or her individual

claim. That sort of one-way intervention, where an absent class member benefits

from a favorable judgment but is not bound by an unfavorable one, is patently unfair

and inconsistent with Rule 23. Plus, with a class definition like this one, determining

membership in the class in advance of final judgment cannot be done in an

administratively feasible manner and would require the sort of individualized mini-

trials that are the antithesis of Rule 23’s ascertainability requirement. Therefore, the

Court should strike Plaintiffs’ fail-safe class allegations.




                                           3
        Case 5:19-cv-01180-LCB Document 19 Filed 09/24/19 Page 4 of 17



                                   ARGUMENT

I.    Requirements For Class Certification And Standard Of Review For
      Motions To Strike Class Allegations

      Class actions are the “exception to the usual rule that litigation is conducted

by and on behalf of the individual named parties only.” Wal-Mart Stores, Inc. v.

Dukes, 564 U.S. 338, 348 (2011) (internal quotation marks omitted). “[T]o justify a

departure from that rule, a class representative must be part of the class and possess

the same interest and suffer the same injury as the class members.” Id. (internal

quotation marks omitted). To that end, the plaintiff “bears the burden of satisfying

all implicit and explicit requirements of Federal Rule of Civil Procedure 23.” Bussey

v. Macon Cty. Greyhound Park, Inc., 562 F. App’x 782, 787 (11th Cir. 2014) (citing

Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1267 (11th Cir. 2009)).

      Rule 23 sets forth several explicit requirements for certifying a class action.

Every class must satisfy all four requirements of Rule 23(a)—numerosity,

commonality, typicality, and adequacy of representation—and at least one of the

requirements of Rule 23(b). FED. R. CIV. P. 23(a), (b); Little v. T-Mobile USA, Inc.,

691 F.3d 1302, 1304 (11th Cir. 2012). For claims seeking class-wide damages, Rule

23(b)(3) applies, which requires that “questions of law or fact common to class

members predominate over any questions affecting only individual members.” FED.

R. CIV. P. 23(b)(3) (emphasis added); Klay v. Humana, Inc., 382 F.3d 1241, 1250

(11th Cir. 2004), abrogated in part on other grounds, Bridge v. Phoenix Bond &

                                          4
        Case 5:19-cv-01180-LCB Document 19 Filed 09/24/19 Page 5 of 17



Indem. Co., 553 U.S. 639 (2008). The “district court must conduct a rigorous

analysis” to confirm that the explicit prerequisites of Rule 23 have been met. Vega

v. T-Mobile USA, 564 F.3d 1256, 1266 (11th Cir. 2009) (internal quotation marks

omitted).

      But even before delving into the “rigorous” analysis of Rule 23’s explicit

requirements, a court first must consider Rule 23’s implicit requirements. One such

implicit, threshold requirement is that every class must be “adequately defined and

clearly ascertainable.” Little, 691 F.3d at 1304; Karhu, 621 F. App’x at 947 (a

proposed class must be “ascertainable”). An “ascertainable” class exists “if its

members can be ascertained by reference to objective criteria.” Bussey, 562 F.

App’x at 787 (internal quotation marks omitted). The analysis of the objective

criteria must be “administratively feasible,” which “means that identifying class

members is a manageable process that does not require much, if any, individual

inquiry.” Id. (quoting WILLIAM H. RUBENSTEIN, NEWBERG ON CLASS ACTIONS § 3.3

p. 164 (5th ed. 2012)) (internal quotation marks omitted). A fail-safe class, i.e., one

“defined in terms of the ultimate question of liability,” Hurts v. Shelby Cty. Bd. of

Educ., No. 2:13-CV-230-VEH, 2014 WL 4269113, at *8 (N.D. Ala. Aug. 21, 2014),

fails Rule 23’s threshold “ascertainability” requirement.

      The burden of proof to establish all of the implicit and explicit requirements

for class certification rests with the plaintiff. But, a court may address class

                                          5
         Case 5:19-cv-01180-LCB Document 19 Filed 09/24/19 Page 6 of 17



certification “at the pleading stage,” before discovery has taken place, if a defendant

is able to show “‘from the face of the complaint that it will be impossible to certify

the classes alleged by the plaintiff regardless of the facts the plaintiff may be able to

prove.’” Lawson v. Life of the S. Ins. Co., 286 F.R.D. 695 (M.D. Ga. 2012) (quoting

Oginski v. Paragon Props. of Costa Rica, LLC, Nos. 10–21720–CIV, 11–60647–

CIV, 2011 WL 3489541, at *3 (S.D. Fla. Aug. 9, 2011)) (emphasis added). In that

circumstance, the court may strike or dismiss the class allegations. See, e.g.,

Lawson., 286 F.R.D. at 696–99 (striking class allegations because it was facially

apparent that individualized issues of liability predominated over common ones);

MRI Assocs. of St. Pete, Inc. v. State Farm Mut. Auto. Ins. Co., 755 F. Supp. 2d 1205,

1207 (M.D. Fla. 2010) (“Where the propriety of a class action procedure is plain

from the initial pleadings, a district court may rule on this issue prior to the filing of

a motion for class certification.”).3 Striking class allegations prior to discovery is


3
  See also, e.g., Herrera v. JFK Med. Ctr. Ltd. P’ship, 648 F. App’x 930, 934 (11th Cir. 2016)
(recognizing that “it is sometimes possible to decide the propriety of class certification from the
face of the complaint”); Jackson v. Motel 6 Multipurpose, Inc., 130 F.3d 999, 1006 (11th Cir.
1997) (concluding that Rule 23(b)(3)’s predominance requirement could not be satisfied, and that
such failure was “readily apparent from a reading of the . . . complaint”); Pilgrim v. Universal
Health Card, LLC, 660 F.3d 943, 946 (6th Cir. 2011) (affirming grant of motion to strike class
allegations because it was apparent on the face of the complaint that alleged class would not meet
predominance requirement); Sanders v. Apple Inc., 672 F. Supp. 2d 978, 991 (N.D. Cal. 2009)
(striking class allegations “to avoid the expenditure of time and money that must arise from
litigating spurious issues by dispensing with those issues prior to trial”) (internal quotation marks
omitted); Bd. of Educ. of Twp. High Sch. v. Climatemp, Inc., Nos. 79 C 3144 & 79 C 4898, 1981
WL 2033, at *2 (N.D. Ill. Feb. 20, 1981) (finding that motion to strike was procedurally
appropriate, reflecting “the court’s inherent power to prune pleadings in order to expedite the
administration of justice and to prevent abuse of its process”).

                                                 6
        Case 5:19-cv-01180-LCB Document 19 Filed 09/24/19 Page 7 of 17



consistent with the Court’s inherent power to ensure the just, speedy, and

inexpensive resolution of lawsuits. FED. R. CIV. P. 1. It also is expressly sanctioned

by Rule 23(c)(1)(A), which requires courts to address the merits of class certification

“[a]t an early practicable time,” by Rule 23(d)(1)(D), which permits courts to require

the amendment of pleadings to eliminate class allegations, and by Rule 12(f), which

permits courts to strike “any redundant, immaterial, impertinent, or scandalous

matter” in the pleadings. For a court to inquire into certification prior to discovery,

“the issues [must be] plain enough from the pleadings to determine whether the

interests of the absent parties are fairly encompassed within the named plaintiff’s

claim.” Lumpkin v. E.I. Du Pont de Nemours & Co., 161 F.R.D. 480, 481–82 (M.D.

Ga. 1995) (quoting General Tele. Co. of Sw. v. Falcon, 457 U.S. 147, 160 (1982))

(finding no “basis for further pursuit of a class action” and that “awaiting further

discovery will only cause needless delay and expense”).

      Here, the Court should strike the class allegations because it is apparent from

the face of the Complaint that the proposed class definition is legally improper, and

that the putative class, as currently defined, could never be certified. No amount of

discovery will change this outcome.




                                          7
        Case 5:19-cv-01180-LCB Document 19 Filed 09/24/19 Page 8 of 17



II.   The Class Allegations Should Be Stricken Because the Putative Class Is
      Impermissibly “Fail-Safe.”

      A.     Fail-safe classes are not ascertainable and are routinely stricken
             before discovery.

      “A fail-safe class is ‘a class whose membership can only be ascertained by a

determination of the merits of the case because the class is defined in terms of the

ultimate question of liability.’” Hurt, 2014 WL 4269113, at *8 (quoting Rodriguez

v. Countrywide Home Loans, Inc., 695 F.3d 360, 369–70 (5th Cir. 2012)); accord

Messner v. Northshore Univ. HealthSystem, 669 F.3d 802, 825 (7th Cir. 2012)

(defining a fail-safe class as “one that is defined so that whether a person qualifies

as a member depends on whether the person has a valid claim”); Young v.

Nationwide Mut. Ins. Co., 693 F.3d 532, 538 (6th Cir. 2012) (a “fail-safe” class is a

class “that cannot be defined until the case is resolved on its merits”). Most

commonly, fail-safe classes are those that are defined in terms of legal injury or by

reference to the violation or breach of a statute, regulation, contract, or other law.

See, e.g., Gregory v. Stewart’s Shops Corp., No. 7:14-cv-33, 2016 WL 8290648, at

*18 (N.D.N.Y. July 8, 2016).

      The problems with fail-safe classes are both logical and practical. “On the

logical front, the class definition is essentially circular.” Hurt, 2014 WL 4269113,

at *8. It defines its members as those who have viable claims against the defendant.




                                          8
         Case 5:19-cv-01180-LCB Document 19 Filed 09/24/19 Page 9 of 17



So, “the class definition assumes what it ostensibly seeks to prove,” which itself is

problematic. Id.

      The problems compound, however, when one considers the practical

complications fail-safe definitions introduce. First, fail-safe classes impermissibly

allow absent class members to circumvent res judicata, benefiting from a favorable

judgment without being bound by an unfavorable judgment. See Adashunas v.

Negley, 626 F.2d 600, 604 (7th Cir. 1980) (“The new class definition, if allowed,

would result in a ‘fail-safe’ class, a class which would be bound only by a judgment

favorable to plaintiffs but not by an adverse judgment.”) (internal quotation marks

omitted); Hurt, 2014 WL 4269113, at *8 (fail-safe classes “permit plaintiffs to

circumvent res judicata and basically rig the certification process so that they cannot

lose”). In other words, “[e]ither the class members win or, by virtue of losing, they

are not in the class and, therefore, not bound by the judgment.” Randleman, 646

F.3d at 352. Such one-way intervention is not only “palpably unfair” to defendants,

see Kamar v. RadioShack Corp., 375 F. App’x 734, 736 (9th Cir. 2010), but it is also

inconsistent with Rule 23(c)(3), which requires that a judgment adverse to the class

bind all class members, see Isaacs v. Sprint Corp., 261 F.3d 679, 681–82 (7th Cir.

2001).

      Second, fail-safe classes are “‘unmanageable because the members of the

class could only be known after a determination of liability.’” Hurt, 2014 WL

                                          9
       Case 5:19-cv-01180-LCB Document 19 Filed 09/24/19 Page 10 of 17



4269113, at *8 (quoting Eager v. Credit Bureau Collection Servs., Inc., No. 1:13-

CV-30, 2014 WL 3534949, at *4 (W.D. Mich. July 16, 2014)); NEWBERG ON CLASS

ACTIONS § 3:6 (“Class definitions that require a court to decide the merits of

prospective individual class members’ claims to determine class membership—

sometimes referred to as ‘fail-safe’ classes—may also run afoul of the definiteness

requirement.”).    In other words, because membership in a fail-safe class is

conditioned upon proving an ultimate issue in the case (either the defendant’s

liability, the plaintiff’s injury, or both), a court would need to conduct individualized,

mini-hearings on the merits “to determine who belongs within the class and who

does not.” Bell v. Cheswick Generating Station, Genon Power Midwest, L.P., No.

12-cv-929, 2015 WL 401443, at *4 (W.D. Pa. Jan. 28, 2015). That would violate

Rule 23’s threshold requirement of ascertainability, whereby a class must be

identifiable according to objective criteria and via an “administratively feasible”

process. Bussey, 562 F. App’x at 787; see also Kondratick v. Beneficial Consumer

Disc. Co., No. Civ. A. 04-cv-4895, 2006 WL 305399, at *10 (E.D. Pa. Feb. 8,

2006) (“[B]ecause mini-hearings on the merits are required here to determine class

membership, this class definition is untenable and cannot be certified.”).

      As a result of these problems, courts routinely strike fail-safe class definitions.

See, e.g., Sherrod v. Enigma Software Grp. USA, LLC, No. 2:13-CV-36, 2016 WL

25979, at *3–4 (S.D. Ohio Jan. 4, 2016) (striking as fail-safe class of consumers who

                                           10
        Case 5:19-cv-01180-LCB Document 19 Filed 09/24/19 Page 11 of 17



were charged for subscription renewals without giving prior authorization); Lith v.

Iheartmedia + Entm’t, Inc., No. 1:16-CV-066-LJO-SKO, 2016 WL 4000356, at *4–

5 (E.D. Cal. July 25, 2016) (striking as fail-safe class that was limited to employees

whose wage statements violated Labor Code section 226(a)(8)); Dixon v. Monterey

Fin. Servs., Inc., No. 15-CV-03298-MMC, 2016 WL 3456680, at *4–5 (N.D. Cal.

June 24, 2016) (striking as fail-safe class that was limited to individuals who

received telephone calls without prior consent); Bell, 2015 WL 401443, at *3–5

(striking as fail-safe class defined as “[a]ll . . . residents or homeowners . . . who

have suffered similar damages to their property by the invasion of particulates,

chemicals, and gases from Defendant’s facility”); Sauter v. CVS Pharmacy, Inc., No.

2:13-CV-846, 2014 WL 1814076, at *8–9 (S.D. Ohio May 7, 2014) (striking as fail-

safe class limited to persons “who can establish that defendant violated the TCPA”);

Kissling v. Ohio Cas. Ins. Co., No. 5:10-22-JMH, 2010 WL 1978862, at *2–3 (E.D.

Ky. May 14, 2010) (striking as fail-safe class where determining “class membership

[was] also determinative of liability”). 4




4
  Courts also routinely deny class certification for fail-safe classes. See, e.g., Fennell v. Navient
Sol’ns, LLC, No. 06:17-cv-2083, 2019 WL 3854815, at *3–4 (M.D. Fla. June 14, 2019); Usry v.
Equity Experts.org, LLC, No. 1:16-cv-010, 2018 WL 934897, at *3 (S.D. Ga. Feb. 16, 2018);
Randleman, 646 F.3d at 352; Eversole v. EMC Mortg. Corp., No. 05-124-KSF, 2007 WL 1558512,
at *4–6 (E.D. Ky. May 29, 2007); Dafforn v. Rousseau Assocs., Inc., No. F 75-74, 1976 WL 1358,
at *1 (S.D. Ind. Jul. 27, 1976).
                                                11
       Case 5:19-cv-01180-LCB Document 19 Filed 09/24/19 Page 12 of 17



       B.     Plaintiffs’ proposed class is fail-safe, and the Court should strike
              Plaintiffs’ class allegations.

       Plaintiffs’ proposed class definition is a textbook example of an impermissible

fail-safe class that is routinely stricken. The class definition defines the class as

“[a]ll Alabama residents who own or lease residential or commercial property

and/or personal property that has been or will in the future be damaged as a result

of the June 6, 2019 wastewater spill/contamination and the subsequent

containment, handling, and/or remediation of said spill/contamination.” Doc. 1

at 12 (emphasis added). In other words, membership in the class is restricted only

to those persons who have in fact suffered a legal “injury” as a result of Defendants’

alleged misconduct. The fact of each individual’s injury is of course an element of

each claim alleged in the Complaint.

       Defined in this manner, the putative class presents both core problems with

fail-safe class definitions and could never be certified. First, the class would allow

exactly the sort of one-way intervention that is “palpably unfair” and inconsistent

with Rule 23. By definition, persons whose purported damages were not caused by

the wastewater release would not be in the class. Indeed, if Defendants prevail in

this action altogether, the putative class would have no members at all, and no absent

class members would or could be bound by the result. Absent class members would

only exist if Plaintiffs succeed on the merits of their claims at trial as to at least some

persons. And if Plaintiffs prevail at trial as to the claims of some would-be absent
                                            12
       Case 5:19-cv-01180-LCB Document 19 Filed 09/24/19 Page 13 of 17



class members, but lose at trial as to others, the losers still would not be bound. Such

a fail-safe result is legally improper and, for this reason alone, the Court should strike

the class allegations. See, e.g., Colley v. Proctor & Gamble Co., No. 1:16-cv-918,

2016 WL 5791658, at *4, *15 (S.D. Ohio Oct. 4, 2016) (granting motion to strike

class defined as persons purportedly injured by P&G’s Old Spice deodorant as

impermissibly fail-safe and unascertainable); Gregory, 2016 WL 8290648, at *18–

19 (declining to certify fail-safe subclass defined as persons who were injured by

alleged misconduct).

      Second, Plaintiffs’ vague class definition is also facially unmanageable. To

put it simply, identifying the potential universe of persons who theoretically could

have somehow suffered injuries to their property or business from the wastewater

release is not administratively feasible. See, e.g., In re Atlas Roofing Corp. Chalet

Shingle Prods. Liab. Litig., 321 F.R.D. 430, 439 (N.D. Ga. 2017) (denying class

certification where plaintiffs failed to show that the putative class members could be

identified in an administratively feasible way). Plus, even if the potential members

of the putative class could be identified, determining whether or not those persons

are, in fact, in the putative class would require the Court to engage in precisely the

sort of individualized inquiries that defeat ascertainability. See Hurt, 2014 WL

4269113, at *8; Carter v. PJS of Parma, Inc., No. 1:15 CV 1545, 2016 WL 3387597,

at *2 (N.D. Ohio June 20, 2016) (a class definition that requires the court to “make

                                           13
        Case 5:19-cv-01180-LCB Document 19 Filed 09/24/19 Page 14 of 17



a determination of the merits of individual claims to decide if a particular individual

is a member of the class” is facially improper). 5 That is, the Court could only

determine class membership by conducting a mini-hearing, for every single potential

class member, into whether that potential class member suffered an injury to his or

her business or property, and, if so, whether the wastewater release caused the injury.

See, e.g., Modern Holdings, LLC v. Corning, Inc., No. 5:13-cv-00405-GFVT, 2018

WL 1546355, at *15 (E.D. Ky. Mar. 29, 2018) (recognizing that mass toxic tort cases

are not amenable to class treatment because of individualized issues of injury,

causation, and damages); Lee-Bolton v. Koppers Inc., 319 F.R.D. 346, 384–86 (N.D.

Fla. 2017) (same); In re MTBE Prods. Liab. Litig., 209 F.R.D. 323, 347–48

(S.D.N.Y. 2002) (same). 6 For this separate reason, the Court should strike the class


5
  See also, e.g., John v. Nat’l Sec. Fire & Cas. Co., 501 F.3d 443, 445 (5th Cir. 2007) (“Where it
is facially apparent from the pleadings that there is no ascertainable class, a district court may
dismiss the class allegation on the pleadings.”); Lindsay Transmission, LLC v. Office Depot, Inc.,
No. 4:12-CV-221 (CEJ), 2013 WL 275568, at *4–5 (E.D. Mo. Jan. 24, 2013) (striking class
definition that would require the court to conduct “a mini-hearing on the merits of each case” to
determine membership in the class); Schilling v. Kenton Cty., Ky., No. 10-143-DLB, 2011 WL
293759, at *6, *11 (striking class definition where court could not “determine its individual
members without . . . a merits-based inquiry of each individual’s claim”); Kissling, 2010 WL
1978862, at *3 (striking class allegations where “the putative class’s very nature would require
extensive, individualized factual inquiries” or “mini-hearings,” to determine class membership);
Givens v. Van Devere, Inc., No. 5:11CV666, 2012 WL 4092738, at *6–7 (N.D. Ohio Sept. 17,
2012) (denying class certification where “[t]here would need to be a person-by-person analysis to
simply determine which of Van Devere’s customers fit within the proposed class or subclass”);
Kondratick, 2006 WL 305399, at *10 (“[B]ecause mini-hearings on the merits are required here
to determine class membership, this class definition is untenable and cannot be certified.”).
6
 See also, e.g., In re Conagra Peanut Butter Prods. Liab. Litig., 251 F.R.D. 689, 698 (N.D. Ga.
2008) (recognizing in a putative personal injury class action that proving injury, causation, and
damages would require individualized inquiries); Rutstein v. Avis Rent-A-Car Sys., Inc., 211 F.3d
1228, 1239 (11th Cir. 2000) (“The idea that individual injury could be settled on a class-wide basis
                                                14
        Case 5:19-cv-01180-LCB Document 19 Filed 09/24/19 Page 15 of 17



allegations. See, e.g., de la Cruz v. Gill Corn Farms, Inc., No. 03-cv-1133, 2005

WL 5419056, at *6 (N.D.N.Y. Jan. 25, 2005); Gregory, 2016 WL 8290648, at *18–

19; Colley, 2016 WL 5791658, at *12.

                                       CONCLUSION

       For all of the foregoing reasons, the Court should strike the class allegations

in the Complaint. If Plaintiffs believe the class can be identified before trial based

on objective criteria independent of the elements of the claim, they should be

required to identify those criteria in the Complaint rather than resorting to a fail-safe

class definition. If they cannot define the class by objective criteria, then that is an

admission that no class can be certified, because the dominating question of each

class member’s injury in fact is inherently individualized.

Dated: September 24, 2019
                                                     Respectfully submitted,

                                                     s/ Michael R. Pennington

OF COUNSEL:

Edward S. Sledge IV
Michael R. Pennington
Zachary A. Madonia
K. Laney Gifford
BRADLEY ARANT BOULT CUMMINGS LLP



is preposterous.”); In re Rezulin Prods. Liab. Litig., 210 F.R.D. 61, 66–71 (S.D.N.Y.
2002) (denying Rule 23(b)(3) certification where individual questions of law and fact
predominated in action seeking to recover on behalf of class injured from taking the drug Rezulin).

                                                15
      Case 5:19-cv-01180-LCB Document 19 Filed 09/24/19 Page 16 of 17



1819 Fifth Avenue North
Birmingham, Alabama 35203
(205) 521-8000
(205) 521-8800 (fax)
esledge@bradley.com
mpennington@bradley.com
zmadonia@bradley.com
lgifford@bradley.com

Scott Burnett Smith
Angela M. Schaefer
BRADLEY ARANT BOULT CUMMINGS LLP
200 Clinton Avenue West, Suite 900
Huntsville, Alabama 35801-4900
(256) 517-5100
(256) 517-5200 (fax)
ssmith@bradley.com
aschaefer@bradley.com

Attorneys for Tyson Farms, Inc.




                                    16
      Case 5:19-cv-01180-LCB Document 19 Filed 09/24/19 Page 17 of 17



                       CERTIFICATE OF SERVICE

       I hereby certify that on September 24, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to the following:


Joshua M. Vick                         Robert O. Bryan
Dennis E. Goldasich, Jr.               Nelson, Bryan & Cross
Justin C. Owen                         P.O. Box 2309
Goldasich, Vick & Fulk                 Jasper, AL 35502
2100 3rd Avenue North, Suite 400       Counsel for Plaintiffs
Birmingham, AL 35203
Counsel for Plaintiffs

James Thomas Burgess                   James L. Noles, Jr.
Scott M. Roberts                       Barze Taylor Noles Lowther LLC
Burgess Roberts LLC                    2204 Lakeshore Drive, Suite 330
2017 Morris Avenue, Suite 100          Birmingham, AL 35209
Birmingham, AL 35203                   Counsel for Defendant Jason Spann
Counsel for Defendant Jasper Water
Works and Sewer Board

Bryan O. Balogh
R. Frank Springfield
Robert S. Given
D. Matthew Centeno
Burr & Forman LLP
420 North 20th Street, Suite 3400
Birmingham, AL 35203
Counsel for Defendant Hydra Service,
Inc.
                                       s/ Michael R. Pennington
                                       OF COUNSEL
